DETAILED ACTION
	This is a final office action on the merits in response to communications on 7/20/2022.  Claims 9-16, 19 are cancelled.  Claims 1-8, 17, 18, 20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, see page 8, have been considered but are moot because of new amendments thus the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick, Jr. (US 6,810,305) in view of LI et al. (US 20190061156) and THORNE et al. (US 20190320866).
Regarding claim 1, Kirkpatrick, Jr. teaches:
traveling by the robot; 
determining when the robot contacts an obstacle that slides based on being pushed by the robot; and 
based on determining that the robot contacts the obstacle that slides based on being pushed by the robot, moving the robot to bypass the obstacle;
(at least abstract discuss mobility of robot, detect obstructions, obstructions maybe brushed aside or rise to an elevation detectable by robot, upon detection the robot may change its direction of movement,  figs. 1-3, col 3 line 10 to col 9 line 12 discuss and show plow in front of robot sliding obstructions/carpet/fabric up until sensors 20 detects the obstruction;   in particular col 5 line 25-35 discuss  “If the plow is vertically displaces the obstruction, it will ride up the forward face 300 of the plow, until the elevation of the obstruction, or portion thereof supported by the plow, reaches the elevation of the sensors at locations 20. At this elevation, the sensors detect the obstruction, and the robot automatically changes direction to move away from the obstruction”;   col 7 line 35-50 discuss “Referring to FIG. 1A, when the robot, traveling to the right, contacts an obstruction 50, such as a material edge such as carpet or some other fabric laying on a floor, the plow (10) acting much like a snow plow or locomotive cow catcher, lifts the material (50) from the floor (60) into the range of the forward looking acoustic or optical sensors (20)”,   col 7 line 61 to col 8 line 8 discuss detail of how robot rotates away from the obstruction); 
wherein moving the robot to bypass the obstacle includes: 
	stopping and reversing the robot such that the obstacle is no longer pushed by the robot (at least abstract discuss mobility of robot, detect obstructions, obstructions maybe brushed aside or rise to an elevation detectable by robot, upon detection the robot may change its direction of movement,  figs. 1-3, col 3 line 10 to col 9 line 12 discuss and show plow in front of robot sliding obstructions/carpet/fabric up until sensors 20 detects the obstruction;   in particular col 5 line 25-35 discuss  “If the plow is vertically displaces the obstruction, it will ride up the forward face 300 of the plow, until the elevation of the obstruction, or portion thereof supported by the plow, reaches the elevation of the sensors at locations 20. At this elevation, the sensors detect the obstruction, and the robot automatically changes direction to move away from the obstruction”;        col 7 line 35-50 discuss “Referring to FIG. 1A, when the robot, traveling to the right, contacts an obstruction 50, such as a material edge such as carpet or some other fabric laying on a floor, the plow (10) acting much like a snow plow or locomotive cow catcher, lifts the material (50) from the floor (60) into the range of the forward looking acoustic or optical sensors (20)”,   col 7 line 61 to col 8 line 8 discuss detail of how robot rotates away from the obstruction;                              col 7 line 50-61 discuss “In operation the forward looking acoustic (sonar) or optical sensors (IR) provide a signal to the microprocessor when an obstruction is being approached resulting in backing and rotation and travel away from the obstruction. In the event material is lifted, the same signal is provided producing the same reaction from the microprocessor control. If the sensors are of the ranging type (e.g. produce a signal proportional to the distance to an obstruction) the sudden occlusion of the sensor by a lifted material or carpet can be distinguished from the more gradual approach to an obstruction”);

Kirkpatrick, Jr. does not explicitly teach:
cleaning a region where the obstacle is not located after reversing from the obstacle;
LI et al. teaches:
cleaning a region where the obstacle is not located after reversing from the obstacle (at least fig. 5 [0052]-[0054] discuss robot cleaning as it moves along paths;  figs. 9-17 [0071]-[0088] discuss and show robot backing away/reversing from the obstacle on a path portion where the obstacle is not located, for example at least [0081]) to handle obstruction ([0071]-[0088]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Kirkpatrick, Jr. with cleaning a region where the obstacle is not located after reversing from the obstacle as taught by LI et al. to handle obstruction.

Further, Kirkpatrick, Jr. does not explicitly teach:
wherein moving the robot to bypass the obstacle includes registering the obstacle in a stored map;
However, THORNE et al. teaches:
wherein moving the robot to bypass the obstacle includes registering the obstacle in a stored map (at least [0052], claim 8) to aid navigation ([0052], claim 8);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Kirkpatrick, Jr. with wherein moving the robot to bypass the obstacle includes registering the obstacle in a stored map as taught by THORNE et al. to aid navigation.

Regarding claim 3, Kirkpatrick, Jr. teaches:
wherein determining that the robot contacts the obstacle that slides based on being pushed by robot includes: 
determining whether a first condition is satisfied, 
wherein the first condition relates to excluding a case that may be misrecognized as the robot contacting and pushing the obstacle;
(at least abstract discuss mobility of robot, detect obstructions, obstructions maybe brushed aside or rise to an elevation detectable by robot, upon detection the robot may change its direction of movement,  figs. 1-3, col 3 line 10 to col 9 line 12 discuss and show plow in front of robot sliding obstructions/carpet/fabric up until sensors 20 detects the obstruction;   in particular col 5 line 25-35 discuss  “If the plow is vertically displaces the obstruction, it will ride up the forward face 300 of the plow, until the elevation of the obstruction, or portion thereof supported by the plow, reaches the elevation of the sensors at locations 20. At this elevation, the sensors detect the obstruction, and the robot automatically changes direction to move away from the obstruction”;   col 7 line 35-50 discuss “Referring to FIG. 1A, when the robot, traveling to the right, contacts an obstruction 50, such as a material edge such as carpet or some other fabric laying on a floor, the plow (10) acting much like a snow plow or locomotive cow catcher, lifts the material (50) from the floor (60) into the range of the forward looking acoustic or optical sensors (20)”,   col 7 line 61 to col 8 line 8 discuss detail of how robot rotates away from the obstruction;                              col 7 line 50-61 discuss “If the sensors are of the ranging type (e.g. produce a signal proportional to the distance to an obstruction) the sudden occlusion of the sensor by a lifted material or carpet can be distinguished from the more gradual approach to an obstruction”);

Regarding claim 4, Kirkpatrick, Jr. teaches:
wherein the first condition includes excluding at least one of the robot cleaner being rotated, being lifted, traveling on a carpet, being tilted, or sensing a wall or other immovable object as the obstacle (at least abstract discuss mobility of robot, detect obstructions, obstructions maybe brushed aside or rise to an elevation detectable by robot, upon detection the robot may change its direction of movement,  figs. 1-3, col 3 line 10 to col 9 line 12 discuss and show plow in front of robot sliding obstructions/carpet/fabric up until sensors 20 detects the obstruction;   in particular col 5 line 25-35 discuss  “If the plow is vertically displaces the obstruction, it will ride up the forward face 300 of the plow, until the elevation of the obstruction, or portion thereof supported by the plow, reaches the elevation of the sensors at locations 20. At this elevation, the sensors detect the obstruction, and the robot automatically changes direction to move away from the obstruction”;   col 7 line 35-50 discuss “Referring to FIG. 1A, when the robot, traveling to the right, contacts an obstruction 50, such as a material edge such as carpet or some other fabric laying on a floor, the plow (10) acting much like a snow plow or locomotive cow catcher, lifts the material (50) from the floor (60) into the range of the forward looking acoustic or optical sensors (20)”,   col 7 line 61 to col 8 line 8 discuss detail of how robot rotates away from the obstruction;                              col 7 line 50-61 discuss “If the sensors are of the ranging type (e.g. produce a signal proportional to the distance to an obstruction) the sudden occlusion of the sensor by a lifted material or carpet can be distinguished from the more gradual approach to an obstruction”, this indicates that the gradual approach is of an obstruction that is not lifted, reading on other immovable object as the obstacle);

Regarding claim 6, Kirkpatrick, Jr. teaches:
wherein determining that the robot contacts the obstacle that slides based on being pushed by robot includes: 
determining whether a second condition is satisfied, 
wherein the second condition corresponds to a case in which a height value measured by a cliff sensor of a robot changes; 
(at least abstract discuss mobility of robot, detect obstructions, obstructions maybe brushed aside or rise to an elevation detectable by robot, upon detection the robot may change its direction of movement,  figs. 1-3, col 3 line 10 to col 9 line 12 discuss and show plow in front of robot sliding obstructions/carpet/fabric up until sensors 20 detects the obstruction;   in particular col 5 line 25-35 discuss  “If the plow is vertically displaces the obstruction, it will ride up the forward face 300 of the plow, until the elevation of the obstruction, or portion thereof supported by the plow, reaches the elevation of the sensors at locations 20. At this elevation, the sensors detect the obstruction, and the robot automatically changes direction to move away from the obstruction”;   col 7 line 35-50 discuss “Referring to FIG. 1A, when the robot, traveling to the right, contacts an obstruction 50, such as a material edge such as carpet or some other fabric laying on a floor, the plow (10) acting much like a snow plow or locomotive cow catcher, lifts the material (50) from the floor (60) into the range of the forward looking acoustic or optical sensors (20)”; as the forward looking acoustic or optical sensors (20) detect, at a certain height, obstruction in the forward looking direction, they would detect any rising cliff/stairs/steps, reading on cliff sensor; it is noted that col 3 line 62 to col 4 line 2, col 5 line 14-20 discuss ground clearance of robot is .8 cm so the approximate size of the robot will result in sensors 20 detecting normal size steps/stairs;                           col 7 line 61 to col 8 line 8 discuss detail of how robot rotates away from the obstruction;                   col 7 line 50-61 discuss “If the sensors are of the ranging type (e.g. produce a signal proportional to the distance to an obstruction) the sudden occlusion of the sensor by a lifted material or carpet can be distinguished from the more gradual approach to an obstruction”; this teaching indicates the sudden detection of the sensor, i.e. from non-detection value at the certain height to detection value at the certain height, indicates a lifted material or carpet instead of the more gradual approach to an obstruction);

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick, Jr. (US 6,810,305) in view of LI et al. (US 20190061156) and THORNE et al. (US 20190320866) as applied to claim 1 above, and further in view of Caruso (US 20180000306).
Regarding claim 2, Kirkpatrick, Jr. does not explicitly teach:
 calibrating a sensor of the robot while traveling;
However, Caruso teaches:
calibrating a sensor of the robot while traveling (at least figs. 15-17 [0065]-[0075] discuss calibrate the fall detectors 267 while cleaning) to ensure that multiple areas of the surface to be cleaned are sensed ([0065]-[0075]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Kirkpatrick, Jr. in view of LI et al. and THORNE et al. with calibrating a sensor of the robot while traveling as taught by Caruso to ensure that multiple areas of the surface to be cleaned are sensed.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick, Jr. (US 6,810,305) in view of LI et al. (US 20190061156) and THORNE et al. (US 20190320866) as applied to claim 1 above, and further in view of Dooley et al. (US 20090281661).
Regarding claim 5, Kirkpatrick, Jr. teaches:
wherein determining that the robot contacts the obstacle that slides based on being pushed by robot includes: 
determining whether a second condition/contact detected/contact switches activation is satisfied (at least abstract discuss mobility of robot, detect obstructions, obstructions maybe brushed aside or rise to an elevation detectable by robot, upon detection the robot may change its direction of movement,  figs. 1-3, col 3 line 10 to col 9 line 12 discuss and show plow in front of robot sliding obstructions/carpet/fabric up until sensors 20 detects the obstruction;   in particular col 5 line 25-35 discuss  “If the plow is vertically displaces the obstruction, it will ride up the forward face 300 of the plow, until the elevation of the obstruction, or portion thereof supported by the plow, reaches the elevation of the sensors at locations 20. At this elevation, the sensors detect the obstruction, and the robot automatically changes direction to move away from the obstruction”;   col 7 line 35-50 discuss “Referring to FIG. 1A, when the robot, traveling to the right, contacts an obstruction 50, such as a material edge such as carpet or some other fabric laying on a floor, the plow (10) acting much like a snow plow or locomotive cow catcher, lifts the material (50) from the floor (60) into the range of the forward looking acoustic or optical sensors (20)”,   col 7 line 61 to col 8 line 8 discuss detail of how robot rotates away from the obstruction;                              col 7 line 35-50 discuss the plow 10 lifts/collides with carpet/fabric,  col 7 line 61 to col 8 line 5 discuss collision of plow 10 with carpet causes activation/depressing of contact switches 130, and in response change robot movement path);

The main embodiment of Kirkpatrick, Jr. does not explicitly teach:
wherein the second condition/contact detected/contact switches activation corresponds to a case in which a load of a driving motor of the robot changes;
However, an alternative embodiment of Kirkpatrick, Jr. teaches:
wherein the second condition/contact switches activation corresponds to a case in which a load of a driving motor of the robot changes (col 8 line 33-45 discuss increased drag can cause” contact switch activation, or alternatively increased drag can cause detection of “monitoring the current draw of the propulsion motors by measuring the voltage drop across an electrically resistive element in series with the propulsion motors or motor”;  col 2 line 65 to col 3 line 7 discuss “In another embodiment, drag on the robot wheels or other floor contacting surfaces may be monitored to detect any differential friction which occurs when the robot encounters a difference in surface type. Such detection may be accomplished by measuring current to the drive motors, or wheel revolutions versus power to the drive motors”;       these teachings indicate the second condition/contact switches activation corresponds to a case of increased drag, which is detected by monitoring the current draw of the propulsion motors by measuring the voltage drop across an electrically resistive element in series with the propulsion motors or motor) to detect drag (col 8 line 33-45, col 2 line 65 to col 3 line 7);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Kirkpatrick, Jr. with wherein the second condition/contact detected/contact switches activation corresponds to a case in which a load of a driving motor of the robot changes as taught by alternative embodiment to detect drag.

In addition and in the alternative, Dooley et al. teaches:
wherein the second condition/contact detected/ corresponds to a case in which a load of a driving motor of the robot changes (at least [0117] discuss detect increases in the motor current) for detection of obstacles;
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Kirkpatrick, Jr. with wherein the second condition/contact detected corresponds to a case in which a load of a driving motor of the robot changes as taught by Dooley et al. for detection of obstacles.

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick, Jr. (US 6,810,305) in view of LI et al. (US 20190061156) and THORNE et al. (US 20190320866) as applied to claim 1 above, and further in view of YOON et al. (US 20130098402).
Regarding claim 7, Kirkpatrick, Jr. teaches:
wherein determining when the robot contacts the obstacle that slides based on being pushed by the robot includes: 
determining whether a second condition is satisfied, and 
wherein the second condition corresponds to a case in which detection state of obstacle by a cliff sensor changes;
(at least abstract discuss mobility of robot, detect obstructions, obstructions maybe brushed aside or rise to an elevation detectable by robot, upon detection the robot may change its direction of movement,  figs. 1-3, col 3 line 10 to col 9 line 12 discuss and show plow in front of robot sliding obstructions/carpet/fabric up until sensors 20 detects the obstruction;   in particular col 5 line 25-35 discuss  “If the plow is vertically displaces the obstruction, it will ride up the forward face 300 of the plow, until the elevation of the obstruction, or portion thereof supported by the plow, reaches the elevation of the sensors at locations 20. At this elevation, the sensors detect the obstruction, and the robot automatically changes direction to move away from the obstruction”;   col 7 line 35-50 discuss “Referring to FIG. 1A, when the robot, traveling to the right, contacts an obstruction 50, such as a material edge such as carpet or some other fabric laying on a floor, the plow (10) acting much like a snow plow or locomotive cow catcher, lifts the material (50) from the floor (60) into the range of the forward looking acoustic or optical sensors (20)”; as the forward looking acoustic or optical sensors (20) detect, at a certain height, obstruction in the forward looking direction, they would detect rising cliff/stairs/steps, reading on cliff sensor; it is noted that col 3 line 62 to col 4 line 2, col 5 line 14-20 discuss ground clearance of robot is .8 cm so the approximate size of the robot will result in sensors 20 detecting normal size steps/stairs;                           col 7 line 61 to col 8 line 8 discuss detail of how robot rotates away from the obstruction;                   col 7 line 50-61 discuss “If the sensors are of the ranging type (e.g. produce a signal proportional to the distance to an obstruction) the sudden occlusion of the sensor by a lifted material or carpet can be distinguished from the more gradual approach to an obstruction”; this teaching indicates the sudden detection of the sensor, i.e. from non-detection value at the certain height to detection value at the certain height, indicates a lifted material or carpet instead of the more gradual approach to an obstruction);

Kirkpatrick, Jr. does not explicitly teach:
detection state of obstacle changes includes a quantity of light changes;
However, Yoon et al. teaches:
detection state of obstacle changes includes a quantity of light changes (at least [0110] discuss “When the first sensor 310 is implemented by an optical sensor, it may sense an obstacle by emitting infrared light from an infrared emitter, and then receiving reflected infrared light by an infrared receiver”) for sensing obstacle ([0110]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of over Kirkpatrick, Jr. in view of LI et al. and THORNE et al. with detection state of obstacle changes includes a quantity of light changes as taught by Yoon et al. for sensing obstacle.

Regarding claim 8, Kirkpatrick, Jr. teaches:
wherein determining when the robot contacts the obstacle that slides based on being pushed by the robot includes: 
determining that the robot is in contact with the obstacle that slides based on being pushed by the robot when 
detecting contact obstacle state of the robot satisfying respective conditions (at least abstract discuss mobility of robot, detect obstructions, obstructions maybe brushed aside or rise to an elevation detectable by robot, upon detection the robot may change its direction of movement,  figs. 1-3, col 3 line 10 to col 9 line 12 discuss and show plow in front of robot sliding obstructions/carpet/fabric up until sensors 20 detects the obstruction;   in particular col 5 line 25-35 discuss  “If the plow is vertically displaces the obstruction, it will ride up the forward face 300 of the plow, until the elevation of the obstruction, or portion thereof supported by the plow, reaches the elevation of the sensors at locations 20. At this elevation, the sensors detect the obstruction, and the robot automatically changes direction to move away from the obstruction”;   col 7 line 35-50 discuss “Referring to FIG. 1A, when the robot, traveling to the right, contacts an obstruction 50, such as a material edge such as carpet or some other fabric laying on a floor, the plow (10) acting much like a snow plow or locomotive cow catcher, lifts the material (50) from the floor (60) into the range of the forward looking acoustic or optical sensors (20)”,   col 7 line 61 to col 8 line 8 discuss detail of how robot rotates away from the obstruction;                              col 7 line 35-50 discuss the plow 10 lifts/collides with carpet/fabric,  col 7 line 61 to col 8 line 5 discuss collision of plow 10 with carpet causes activation/depressing of contact switches 130 and “The closure of one or more contact switches (130) signals the microprocessor or other control module to rotate the robot away from the obstruction with which it has collided”;          col 8 line 33-45 discuss increased drag can cause” contact switch activation”;                these teaching indicate if contact switches 130 are activated, robot change movement path, and contact switches can be activated by increased friction), 
a height value measured by a cliff sensor of the robot satisfying respective conditions (at least abstract discuss mobility of robot, detect obstructions, obstructions maybe brushed aside or rise to an elevation detectable by robot, upon detection the robot may change its direction of movement,  figs. 1-3, col 3 line 10 to col 9 line 12 discuss and show plow in front of robot sliding obstructions/carpet/fabric up until sensors 20 detects the obstruction;   in particular col 5 line 25-35 discuss  “If the plow is vertically displaces the obstruction, it will ride up the forward face 300 of the plow, until the elevation of the obstruction, or portion thereof supported by the plow, reaches the elevation of the sensors at locations 20. At this elevation, the sensors detect the obstruction, and the robot automatically changes direction to move away from the obstruction”;   col 7 line 35-50 discuss “Referring to FIG. 1A, when the robot, traveling to the right, contacts an obstruction 50, such as a material edge such as carpet or some other fabric laying on a floor, the plow (10) acting much like a snow plow or locomotive cow catcher, lifts the material (50) from the floor (60) into the range of the forward looking acoustic or optical sensors (20)”; as the forward looking acoustic or optical sensors (20) detect, at a certain height, obstruction in the forward looking direction, they would detect rising cliff/stairs/steps, reading on cliff sensor; it is noted that col 3 line 62 to col 4 line 2, col 5 line 14-20 discuss ground clearance of robot is .8 cm so the approximate size of the robot will result in sensors 20 detecting normal size steps/stairs;                           col 7 line 61 to col 8 line 8 discuss detail of how robot rotates away from the obstruction;                   col 7 line 50-61 discuss “If the sensors are of the ranging type (e.g. produce a signal proportional to the distance to an obstruction) the sudden occlusion of the sensor by a lifted material or carpet can be distinguished from the more gradual approach to an obstruction”; this teaching indicates the sudden detection of the sensor, i.e. from non-detection value at the certain height to detection value at the certain height, indicates a lifted material or carpet instead of the more gradual approach to an obstruction), and 
a detection state of obstacle received by the cliff sensor satisfying respective conditions (at least abstract discuss mobility of robot, detect obstructions, obstructions maybe brushed aside or rise to an elevation detectable by robot, upon detection the robot may change its direction of movement,  figs. 1-3, col 3 line 10 to col 9 line 12 discuss and show plow in front of robot sliding obstructions/carpet/fabric up until sensors 20 detects the obstruction;   in particular col 5 line 25-35 discuss  “If the plow is vertically displaces the obstruction, it will ride up the forward face 300 of the plow, until the elevation of the obstruction, or portion thereof supported by the plow, reaches the elevation of the sensors at locations 20. At this elevation, the sensors detect the obstruction, and the robot automatically changes direction to move away from the obstruction”;   col 7 line 35-50 discuss “Referring to FIG. 1A, when the robot, traveling to the right, contacts an obstruction 50, such as a material edge such as carpet or some other fabric laying on a floor, the plow (10) acting much like a snow plow or locomotive cow catcher, lifts the material (50) from the floor (60) into the range of the forward looking acoustic or optical sensors (20)”; as the forward looking acoustic or optical sensors (20) detect, at a certain height, obstruction in the forward looking direction, they would detect rising cliff/stairs/steps, reading on cliff sensor; it is noted that col 3 line 62 to col 4 line 2, col 5 line 14-20 discuss ground clearance of robot is .8 cm so the approximate size of the robot will result in sensors 20 detecting normal size steps/stairs;                           col 7 line 61 to col 8 line 8 discuss detail of how robot rotates away from the obstruction;                   col 7 line 50-61 discuss “If the sensors are of the ranging type (e.g. produce a signal proportional to the distance to an obstruction) the sudden occlusion of the sensor by a lifted material or carpet can be distinguished from the more gradual approach to an obstruction”; this teaching indicates the sudden detection of the sensor, i.e. from non-detection value at the certain height to detection value at the certain height, indicates a lifted material or carpet instead of the more gradual approach to an obstruction);

The main embodiment of Kirkpatrick, Jr. does not explicitly teach:
detecting contact obstacle state changes includes when a load of a driving motor of the robot changes;
However, an alternative embodiment of Kirkpatrick, Jr. teaches:
detecting contact obstacle state changes includes when a load of a driving motor of the robot changes (col 8 line 33-45 discuss increased drag can cause” contact switch activation, or alternatively increased drag can cause detection of “monitoring the current draw of the propulsion motors by measuring the voltage drop across an electrically resistive element in series with the propulsion motors or motor”;  col 2 line 65 to col 3 line 7 discuss “In another embodiment, drag on the robot wheels or other floor contacting surfaces may be monitored to detect any differential friction which occurs when the robot encounters a difference in surface type. Such detection may be accomplished by measuring current to the drive motors, or wheel revolutions versus power to the drive motors”;       these teachings indicate a case of increased drag, which is detected by monitoring the current draw of the propulsion motors by measuring the voltage drop across an electrically resistive element in series with the propulsion motors or motor) to detect drag (col 8 line 33-45, col 2 line 65 to col 3 line 7);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Kirkpatrick, Jr. with detecting contact obstacle state changes includes when the load of the motor changes as taught by alternative embodiment to detect drag.

Further, Kirkpatrick, Jr. does not explicitly teach:
detection state of obstacle changes includes a quantity of light changes;
However, Yoon et al. teaches:
detection state of obstacle changes includes a quantity of light changes (at least [0110] discuss “When the first sensor 310 is implemented by an optical sensor, it may sense an obstacle by emitting infrared light from an infrared emitter, and then receiving reflected infrared light by an infrared receiver”) for sensing obstacle ([0110]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of over Kirkpatrick, Jr. in view of LI et al. and THORNE et al. with detection state of obstacle changes includes a quantity of light changes as taught by Yoon et al. for sensing obstacle.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick, Jr. (US 6,810,305) in view of LI et al. (US 20190061156) and THORNE et al. (US 20190320866) as applied to claim 1 above, and further in view of YOON et al. (US 20130098402) and Dooley et al. (US 20090281661).
Regarding claim 8, Kirkpatrick, Jr. teaches:
wherein determining when the robot contacts the obstacle that slides based on being pushed by the robot includes: 
determining that the robot is in contact with the obstacle that slides based on being pushed by the robot when 
detecting contact obstacle state of the robot satisfying respective conditions (at least abstract discuss mobility of robot, detect obstructions, obstructions maybe brushed aside or rise to an elevation detectable by robot, upon detection the robot may change its direction of movement,  figs. 1-3, col 3 line 10 to col 9 line 12 discuss and show plow in front of robot sliding obstructions/carpet/fabric up until sensors 20 detects the obstruction;   in particular col 5 line 25-35 discuss  “If the plow is vertically displaces the obstruction, it will ride up the forward face 300 of the plow, until the elevation of the obstruction, or portion thereof supported by the plow, reaches the elevation of the sensors at locations 20. At this elevation, the sensors detect the obstruction, and the robot automatically changes direction to move away from the obstruction”;   col 7 line 35-50 discuss “Referring to FIG. 1A, when the robot, traveling to the right, contacts an obstruction 50, such as a material edge such as carpet or some other fabric laying on a floor, the plow (10) acting much like a snow plow or locomotive cow catcher, lifts the material (50) from the floor (60) into the range of the forward looking acoustic or optical sensors (20)”,   col 7 line 61 to col 8 line 8 discuss detail of how robot rotates away from the obstruction;                              col 7 line 35-50 discuss the plow 10 lifts/collides with carpet/fabric,  col 7 line 61 to col 8 line 5 discuss collision of plow 10 with carpet causes activation/depressing of contact switches 130 and “The closure of one or more contact switches (130) signals the microprocessor or other control module to rotate the robot away from the obstruction with which it has collided”;          col 8 line 33-45 discuss increased drag can cause” contact switch activation”;                these teaching indicate if contact switches 130 are activated, robot change movement path, and contact switches can be activated by increased friction), 
a height value measured by a cliff sensor of the robot satisfying respective conditions (at least abstract discuss mobility of robot, detect obstructions, obstructions maybe brushed aside or rise to an elevation detectable by robot, upon detection the robot may change its direction of movement,  figs. 1-3, col 3 line 10 to col 9 line 12 discuss and show plow in front of robot sliding obstructions/carpet/fabric up until sensors 20 detects the obstruction;   in particular col 5 line 25-35 discuss  “If the plow is vertically displaces the obstruction, it will ride up the forward face 300 of the plow, until the elevation of the obstruction, or portion thereof supported by the plow, reaches the elevation of the sensors at locations 20. At this elevation, the sensors detect the obstruction, and the robot automatically changes direction to move away from the obstruction”;   col 7 line 35-50 discuss “Referring to FIG. 1A, when the robot, traveling to the right, contacts an obstruction 50, such as a material edge such as carpet or some other fabric laying on a floor, the plow (10) acting much like a snow plow or locomotive cow catcher, lifts the material (50) from the floor (60) into the range of the forward looking acoustic or optical sensors (20)”; as the forward looking acoustic or optical sensors (20) detect, at a certain height, obstruction in the forward looking direction, they would detect rising cliff/stairs/steps, reading on cliff sensor; it is noted that col 3 line 62 to col 4 line 2, col 5 line 14-20 discuss ground clearance of robot is .8 cm so the approximate size of the robot will result in sensors 20 detecting normal size steps/stairs;                           col 7 line 61 to col 8 line 8 discuss detail of how robot rotates away from the obstruction;                   col 7 line 50-61 discuss “If the sensors are of the ranging type (e.g. produce a signal proportional to the distance to an obstruction) the sudden occlusion of the sensor by a lifted material or carpet can be distinguished from the more gradual approach to an obstruction”; this teaching indicates the sudden detection of the sensor, i.e. from non-detection value at the certain height to detection value at the certain height, indicates a lifted material or carpet instead of the more gradual approach to an obstruction), and 
a detection state of obstacle received by the cliff sensor satisfying respective conditions (at least abstract discuss mobility of robot, detect obstructions, obstructions maybe brushed aside or rise to an elevation detectable by robot, upon detection the robot may change its direction of movement,  figs. 1-3, col 3 line 10 to col 9 line 12 discuss and show plow in front of robot sliding obstructions/carpet/fabric up until sensors 20 detects the obstruction;   in particular col 5 line 25-35 discuss  “If the plow is vertically displaces the obstruction, it will ride up the forward face 300 of the plow, until the elevation of the obstruction, or portion thereof supported by the plow, reaches the elevation of the sensors at locations 20. At this elevation, the sensors detect the obstruction, and the robot automatically changes direction to move away from the obstruction”;   col 7 line 35-50 discuss “Referring to FIG. 1A, when the robot, traveling to the right, contacts an obstruction 50, such as a material edge such as carpet or some other fabric laying on a floor, the plow (10) acting much like a snow plow or locomotive cow catcher, lifts the material (50) from the floor (60) into the range of the forward looking acoustic or optical sensors (20)”; as the forward looking acoustic or optical sensors (20) detect, at a certain height, obstruction in the forward looking direction, they would detect rising cliff/stairs/steps, reading on cliff sensor; it is noted that col 3 line 62 to col 4 line 2, col 5 line 14-20 discuss ground clearance of robot is .8 cm so the approximate size of the robot will result in sensors 20 detecting normal size steps/stairs;                           col 7 line 61 to col 8 line 8 discuss detail of how robot rotates away from the obstruction;                   col 7 line 50-61 discuss “If the sensors are of the ranging type (e.g. produce a signal proportional to the distance to an obstruction) the sudden occlusion of the sensor by a lifted material or carpet can be distinguished from the more gradual approach to an obstruction”; this teaching indicates the sudden detection of the sensor, i.e. from non-detection value at the certain height to detection value at the certain height, indicates a lifted material or carpet instead of the more gradual approach to an obstruction);

The main embodiment of Kirkpatrick, Jr. does not explicitly teach:
detecting contact obstacle state changes includes when a load of a driving motor of the robot changes;
However, an alternative embodiment of Kirkpatrick, Jr. teaches:
detecting contact obstacle state changes includes when a load of a driving motor of the robot changes (col 8 line 33-45 discuss increased drag can cause” contact switch activation, or alternatively increased drag can cause detection of “monitoring the current draw of the propulsion motors by measuring the voltage drop across an electrically resistive element in series with the propulsion motors or motor”;  col 2 line 65 to col 3 line 7 discuss “In another embodiment, drag on the robot wheels or other floor contacting surfaces may be monitored to detect any differential friction which occurs when the robot encounters a difference in surface type. Such detection may be accomplished by measuring current to the drive motors, or wheel revolutions versus power to the drive motors”;       these teachings indicate a case of increased drag, which is detected by monitoring the current draw of the propulsion motors by measuring the voltage drop across an electrically resistive element in series with the propulsion motors or motor) to detect drag (col 8 line 33-45, col 2 line 65 to col 3 line 7);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Kirkpatrick, Jr. with detecting contact obstacle state changes includes when the load of the motor changes as taught by alternative embodiment to detect drag.
In addition and in the alternative, Dooley et al. teaches:
detecting contact obstacle state changes includes when the load of the motor changes (at least [0117] discuss detect increases in the motor current) for detection of obstacles;
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Kirkpatrick, Jr. in view of LI et al. and THORNE et al. with detecting contact obstacle state changes includes when the load of the motor changes as taught by Dooley et al. for detection of obstacles.

Further, Kirkpatrick, Jr. does not explicitly teach:
detection state of obstacle changes includes a quantity of light changes;
However, Yoon et al. teaches:
detection state of obstacle changes includes a quantity of light changes (at least [0110] discuss “When the first sensor 310 is implemented by an optical sensor, it may sense an obstacle by emitting infrared light from an infrared emitter, and then receiving reflected infrared light by an infrared receiver”) for sensing obstacle ([0110]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Kirkpatrick, Jr. in view of LI et al.  and THORNE et al. with detection state of obstacle changes includes a quantity of light changes as taught by Yoon et al. for sensing obstacle.

Allowable Subject Matter
Claims 17, 18, 20 allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664